DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 7-11, and 13-23 are pending, claims 9 and 19 have been withdrawn from consideration, claims 22-23 have been added, and claims 1-4, 7-8, 10-11, 13-18, and 20-23 are currently under consideration for patentability under 37 CFR 1.104. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 20 is objected to because of the following informalities:  “26 mm further comprising” should read “26 mm, and further comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-18 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the limitation “partially covering the first inflatable transparent balloon by a multiplicity of electrodes that are configured for cardiac ablation using the camera to capture an optical image of a portion of the heart” is unclear. It is unclear how the first inflatable transparent balloon is being covered (i.e. what is covering the first balloon). Claims 15-18 and 20-21 are rejected due to their dependency on claim 14. 
Regarding claim 21, the limitation “a plurality of electrodes” is unclear and lacks antecedent basis. Claim 14 recites “a multiplicity of electrodes”. It is unclear if the “plurality of electrodes” are a different feature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-8, 10, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5,632,761), in view of Ingle (US 2011/0190751) and Saadat (US 2009/0299363).
Regarding claim 1, Smith discloses an apparatus, comprising a shaft (1002, figure 48); a tube (1004, figure 48) disposed at least partially through the shaft; a first balloon (1016, figure 48) sealed to a distal end of the shaft but not sealed to the tube; a second balloon (1018, figure 48) sealed to a distal end of the tube. Smith is silent regarding a probe having a lumen; the shaft disposed at least partially through the lumen; a guidewire disposed at least partially through the tube; and a camera attached to a distal end of the guidewire.  
Ingle teaches a balloon catheter (101, figure 1) that is disposed in a delivery sheath (140, figure 1). The delivery sheath is a hollow tube that is initially placed inside a patient and subsequently used as a conduit for other medical devices ([0040]). The delivery sheath can protect the patient’s internal body organs and facilitate easier navigation of other medical device to a treatment site ([0040]).

It would have been obvious to one of ordinary skill in the art to modify the apparatus of Smith with a probe as taught by Ingle. Doing so would provide protection for the organs and facilitate easier navigation ([0040]; Ingle). Additionally, it would have been obvious to modify the apparatus with an imaging element and support member as taught by Saadat. Doing so would provide direct visualization of the underlying tissue to be visually examined and/or treated ([0018]; Saadat). The modified apparatus would have a probe (140, figure 1; Ingle) having a lumen (see figure 1; Ingle); the shaft disposed at least partially through the lumen (modified apparatus would have 1002, figure 48 of Smith with delivery sheath 140, figure 1 of Ingle over it); a guidewire (200, figures 16; Saadat) disposed at least partially through the tube (disposed through 1006, figure 48 of Smith); and a camera (see 174, figures 16; Saadat) attached to a distal end of the guidewire.  
Regarding claim 2, Smith and Saadat further disclose the camera is disposed inside the second balloon (modified 174, figures 16 of Saadat can be disposed in tube 1006, figure 48 of Smith, where it is located in the middle/inside of balloon 1018, figure 48) and the second balloon is disposed inside the first balloon (see figure 48; Smith).  
Regarding claim 3, Smith further discloses the second balloon is filled with air and a space between the second balloon and the first balloon is filled with a liquid (source of suitable inflation fluid can be filled with air or a liquid; Col. 13, lines 38-41 | 
Regarding claim 7, Smith further discloses a proximal side of the second balloon is positioned coincident with a proximal side of the first balloon (see figure 49; Smith).  
Regarding claim 8, Saadat further teaches the camera is positioned coincident with the proximal side of the second balloon (the modified camera can be positioned towards the proximal side of the second balloon | support member can be extended and pulled proximally; [0109]-[0110] Saadat).  
Regarding claim 10, Smith further discloses a diameter of the first balloon is between about 28 mm - 32 mm (the inflatable chamber 13 is 25-37 mm; Col. 24, lines 35 | the examiner interpreted the inflatable chamber 13 is the first balloon 1016, figure 48; Smith), and a diameter of the second balloon is between about 20 mm - 26 mm (the second balloon has a smaller diameter because it is inside the first balloon, the diameter would be less than 25-37mm; Col. 24, lines 35 of Smith).  The diameter of the second balloon could be between 20-26mm. 
Regarding claim 22, Smith further discloses the first balloon includes a first-balloon proximal end that is sealed to the distal end of the shaft (see 1016, figure 48 of Smith), and the second balloon includes a second- balloon proximal end that is sealed to the distal end of the tube (see 1004, figure 48) and a second-balloon distal end that is not sealed to the tube or shaft (see figure 48).  
Regarding claim 23, Smith further discloses the first balloon includes a first- balloon distal end that is not sealed to the shaft (see 1016, figure 48).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5,632,761) and Ingle (US 2011/0190751) and Saadat (US 2009/0299363) as applied to claim 22 above, and further in view of Rajagopalan (US 2017/0007310).
Smith, Ingle, and Saadat disclose all of the features in the current invention as shown above for claim 22. They are silent regarding the first balloon is partially covered with a multiplicity of electrodes that are configured for cardiac ablation.
Rajagopalan teaches a catheter (100, figure 14) with an outer balloon (136a, figure 14) and an inner balloon (136b, figure 14). Treatment elements and/or other functional elements can be mounted on, within (i.e. within the walls), and/or inside of an expandable element such as a balloon or expandable cage ([0126]). The functional elements is configured to deliver energy to a delivery zone such as to ablate target tissue ([0127]). The functional elements can be an RF and/or microwave energy delivery element such as one or more electrodes ([0127]). 
It would have been obvious to modify the apparatus of Smith, Ingle, and Saadat with the electrodes as taught by Rajagopalan. Doing so would allow for the ablation of tissue ([0127]). The modified first balloon is partially covered with a multiplicity of electrodes (one or more electrodes [0127]; Rajagopalan) that are configured for cardiac ablation (ablation of tissue [0127]; heart disease…heart failure [0116]).

Allowable Subject Matter
Claims 11 and 13 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        May 5, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795